DETAILED ACTION
This Action is in response to Applicant’s response filed on 12/09/2021.  
New claim 22 has been added.
Claims 1-22 are still pending in the present application.  
This Action is made FINAL.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Nakao (US 20170261441 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 9-14, 17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 20170261441 A1) in view of Dal Mutto (US 2019/0096135 A1).

Consider claims 1, 11 and 21, Nakao discloses a method for inspecting interior features corresponding to multiple subcomponents for defects, the method comprising, for each subcomponent undergoing defect detection: (abstract)
inspecting an interior feature corresponding to a subcomponent of a component with an x-ray imaging system during x-ray imaging system operation; (abstract; inspecting, using an X-ray transmission image, internal defects in a TSV formed in a semiconductor wafer)
(abstract; paragraph 9; from a sample (wafer) with a plurality of TSVs formed with a narrow pitch, an X-ray transmission image with overlapping of the TSVs avoided can be obtained and any void, a defect, in TSVs can be detected with accuracy at high speed)
extracting a subcomponent image corresponding to the interior feature from the x-ray image data of the component; (abstract; paragraph 9; X-ray transmission image)
Nakao fails to specifically disclose computing a transformed feature vector from the subcomponent image; computing pairwise distances from the transformed feature vector to each transformed feature vector in a training set; determining a proximity metric using said pairwise distances and comparing the proximity metric against a proximity threshold to detect a defect in the subcomponent. 
In related art, Dal Mutto discloses computing a transformed feature vector from the subcomponent image (a metric learning algorithm may learn a linear or non-linear transformation of feature vector space that minimizes the average distance between vector pairs belonging to the same class (as measured from examples in the training data); computing, by an inspection system including a processor and memory, a descriptor (vector) of the object based on the 3-D model of the object; para [0028], [0207]); 
computing pairwise distances from the transformed feature vector to each transformed feature vector in a training set (a metric learning algorithm may learn a linear or non-linear transformation of feature vector space that minimizes the average distance between vector pairs belonging to the same class (as measured from examples in the training data) and maximizes the average distance between vector pairs belonging to different classes; para [0207]); 
(learn a linear or non-linear transformation of feature vector space that minimizes the average distance between vector pairs belonging to the same class (as measured from examples in the training data) and maximizes the average distance between vector pairs belonging to different classes; para [0207]); and 
comparing the proximity metric against a proximity threshold to detect a defect in the subcomponent (comparing the 3-D model of the object to the reference 3-D model to compute differences between corresponding regions of the 3-D model of the object and the reference 3-D model; and detecting one or more defects in the object when differences exceeds a threshold; computing distances between detected features in the regions of the 3-D model of the object and locations of features in the corresponding regions of the reference 3-D model; and outputting the distances (proximity) as the plurality of differences; para [0039], [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dal Mutto in the teachings of Nakao to effectively improve the quality control process of inspection of manufactured objects by reducing or removing errors.

	
Consider claims 2, 3, 12 and 13, Nakao, as modified by Dal Mutto, discloses the claimed invention wherein the subcomponent comprises a semiconductor package and the subcomponent comprises a through-silicon via.  (abstract)

claims 4 and 14, Nakao, as modified by Dal Mutto, discloses the claimed invention wherein computing the transformed feature vector (Dal Mutto: learn a linear transformation of feature vector space that minimizes the average distance between vector pairs belonging to the same class (as measured from examples in the training data); para [0207]) comprises: computing a feature vector (learn a linear transformation of feature vector space ; para [0207]); and applying a linear transformation to transform the feature vector to a transformed feature vector (learn a linear transformation of feature vector space; para [0207]).

Consider claims 7 and 17, Nakao, as modified by Dal Mutto, discloses the claimed invention wherein the proximity threshold is determined from a distribution of proximity metrics (Dal Mutto: computing distances (proximity) between detected features in the regions of the 3-D model of the object and locations of features in the corresponding regions of the reference 3-D model; comparing the 3-D model of the object to the reference 3-D model to compute differences between corresponding regions of the 3-D model of the object and the reference 3-D model; and detecting one or more defects in the object when differences exceeds a threshold; para [0020], [0039], [0040] & claim 13, 14), and wherein each proximity metric in said distribution corresponds to a transformed feature vector in the training set (learn a linear transformation of feature vector space that minimizes the average distance between vector pairs belonging to the same class (as measured from examples in the training data); para [0207]).

claims 9 and 19, Nakao, as modified by Dal Mutto, discloses the claimed invention wherein the multiple subcomponents are inspected for defects in parallel (evaluation of an attribute relates to detecting unacceptable wrinkles (subcomponents) on leather shoes; variables and attributes of objects are generally also associated with a particular "location" on the object; the width is along the direction perpendicular to the length and parallel to the sole of the shoe, para [0152], [0153]).

Consider claims 10 and 20, Nakao, as modified by Dal Mutto, discloses the claimed invention wherein the multiple subcomponents are inspected in real-time as part of a manufacturing process (camera is directed toward the object and the images captured by the camera are shown on the display device (e.g., as a live or real-time video stream); the inspection output can then be overlaid onto the images captured by the camera when shown on the display device, where the inspection output is displayed in association with the object; the inspection system may be configured to detect defects; para [0018], [0228]).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao in view of Dal Mutto and in further view of Middlebrooks (US 2016/0313651 A1).

Consider claims 5 and 15, Nakao, as modified by Dal Mutto, discloses the claimed invention except for wherein computing the pairwise distances comprises computing dot products between pairs of the transformed feature vectors.
(paragraph 40; combining the feature vector of an instance with a vector of weights, using a dot product)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Middlebrooks into the teachings of Nakao and Dal Mutto for providing an effective classification model phrased in terms of a linear function that assigns a score to each possible category generating models (linear classifiers).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao in view of Dal Mutto and in further view of Alizadeh-Shabdiz (US 2011/0306359 A1).

Consider claims 6 and 16, Nakao, as modified by Dal Mutto, discloses the claimed invention except for wherein determining the proximity metric comprises determining a pairwise distance at a percentile level in a distribution of the pairwise distances.
In related art, Alizadeh-Shabdiz discloses determining a pairwise distance at a percentile level in a distribution of the pairwise distances.  (paragraphs 37 and 170-171; determining pairwise connections between the devices of the set based on estimated distances from the set of weighted distance values; the Kth percentile weighted distance is found; the Kth percentile can be found by arranging the weighted distance values in ascending order and selecting the value)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Alizadeh-Shabdiz into the teachings of Nakao and Dal Mutto to effectively provide estimated distances between the devices/components of a .

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao in view of Dal Mutto and in further view of Chang (US 2016/0163035 A1).

Consider claims 8 and 18, Nakao, as modified by Dal Mutto, discloses the claimed invention except for wherein the defects are unclassified upon detection.
In related art, Chang discloses the defects are unclassified upon detection.  (paragraph 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chang into the teachings of Nakao and Dal Mutto to effectively and accurately classify feature vectors that represent the defect review images.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Pagani (US 2018/0226307 A1) is relevant prior art not applied in the rejection(s) above.  Pagani discloses a system for electrical testing of TSVs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665